ORDER
PER CURIAM.
Demarko Bolden (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief. Movant contends his appellate counsel was ineffective for failing to brief and argue that the trial court should have *19granted Movant’s motion to sever count V from counts I through IV.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).